                 Case 2:19-cv-01179-RSL Document 35
                                                 36 Filed 08/17/20
                                                          08/18/20 Page 1 of 5
                                                                             4



 1                                                         THE HONORABLE ROBERT S. LASNIK

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8     MONTY HAMLIN,
                                                            NO. 2:19-cv-01179-RSL
 9                           Plaintiff,
                 v.                                         STIPULATION AND AGREED ORDER
10                                                          OF DISMISSAL OF ALL CLAIMS
       GRANITE STATE INSURANCE
11     COMPANY, a foreign insurer,

12                           Defendant.

13

14                                          STIPULATION

15          IT IS HEREBY STIPULATED AND AGREED by the undersigned attorneys for the

16 parties that the above-referenced case should be DISMISSED with prejudice and without an award

17 of costs or fees to any party.

18          Stipulated to and presented on this 17th day of August, 2020.

19          //

20          //

21          //

22          //

       STIPULATION AND AGREED ORDER                           A n d r e w s  S k i n n e r , P. S .
       OF DISMISSAL OF ALL CLAIMS                             645 Elliott Ave. W., Ste. 350
       [2:19-cv-01179-RSL] - 1                                Seattle, WA 98119
                                                              Tel: 206-223-9248  Fax: 206-623-9050
             Case 2:19-cv-01179-RSL Document 35
                                             36 Filed 08/17/20
                                                      08/18/20 Page 2 of 5
                                                                         4



 1   ANDREWS ▪ SKINNER, P.S.

 2
     By: /s/ Stephen G. Skinner              By: /s/ James A. Conley
 3   Stephen G. Skinner, WSBA #17317         James A. Conley, WSBA #18497
     645 Elliott Ave. W., Suite 350          120 W. Dayton St., Ste. D9
 4   Seattle, WA 98119                       Edmonds, WA 98020
     Tel: 206-223-9248 | Fax: 206-623-9050   Tel: 425-672-7150
 5   Email: stephen.skinner@andrews-         Email: jconley@jamesaconleylaw.com
     skinner.com                             Attorney for Plaintiff
 6   Attorney for Defendant

 7                                           RUSSELL & HILL, PLLC

 8
     By: /s/ Scott A. Harmer                 By: /s/ Brandon K. Batchelor
 9   Scott A. Harmer, WSBA #24042            Brandon K. Batchelor, WSBA #42477
     PO Box 1018, South Bend, WA 98586       Dean F. Swanson, WSBA #40638
10   Tel: 360-875-9929                       3811A Broadway, Everett, WA 98201
     Email: harmerscott@comcast.net          Tel: 425-212-9165
11   Attorney for Plaintiff                  Email: brandon@russellandhill.com;
                                             dean@russellandhill.com
12                                           Attorneys for Plaintiff

13   JENSEN MORSE BAKER PLLC

14
     By: /s/ Gabriel Baker
15   Gabriel Baker, WSBA #28473
     Steven D. Jensen, WSBA #26495
16   Seattle, WA 98101
     Tel: 206-682-1550
17   Email: gabe.baker@jmblawyers.com;
     steve.jensen@jmblawyers.com
18   Attorneys for Defendant

19

20

21

22

      STIPULATION AND AGREED ORDER                   A n d r e w s  S k i n n e r , P. S .
      OF DISMISSAL OF ALL CLAIMS                     645 Elliott Ave. W., Ste. 350
      [2:19-cv-01179-RSL] - 2                        Seattle, WA 98119
                                                     Tel: 206-223-9248  Fax: 206-623-9050
              Case 2:19-cv-01179-RSL Document 35
                                              36 Filed 08/17/20
                                                       08/18/20 Page 3 of 5
                                                                          4



 1                                               ORDER

 2          The parties having so stipulated and agreed, it is hereby ORDERED that the above-

 3 referenced case is hereby DISMISSED with prejudice and without an award of costs or fees to any

 4 party. The Clerk is directed to send copies of this Order to all counsel of record.

 5          DATED this 18th day of August,
                                     g     2020.

 6

 7
                                          ROBERT S. LASNIK
 8                                        United States District Court Judge

 9
     Presented by:
10
     ANDREWS ▪ SKINNER, P.S.
11

12 By: /s/ Stephen G. Skinner
   Stephen G. Skinner, WSBA #17317
13 645 Elliott Ave. W., Suite 350
   Seattle, WA 98119
14 Tel: 206-223-9248 | Fax: 206-623-9050
   Email: stephen.skinner@andrews-skinner.com
15 Attorney for Defendant

16 Approved for Entry, Copy Received;
   and Notice of Presentation Waived:
17

18
   By: /s/ James A. Conley
19 James A. Conley, WSBA #18497
   120 W. Dayton St., Ste. D9
20 Edmonds, WA 98020
   Tel: 425-672-7150
21 Email: jconley@jamesaconleylaw.com
   Attorney for Plaintiff
22

       STIPULATION AND AGREED ORDER                           A n d r e w s  S k i n n e r , P. S .
       OF DISMISSAL OF ALL CLAIMS                             645 Elliott Ave. W., Ste. 350
       [2:19-cv-01179-RSL] - 3                                Seattle, WA 98119
                                                              Tel: 206-223-9248  Fax: 206-623-9050
             Case 2:19-cv-01179-RSL Document 35
                                             36 Filed 08/17/20
                                                      08/18/20 Page 4 of 5
                                                                         4



 1

 2
   By: /s/ Scott A. Harmer
 3 Scott A. Harmer, WSBA #24042
   PO Box 1018, South Bend, WA 98586
 4 Tel: 360-875-9929
   Email: harmerscott@comcast.net
 5 Attorney for Plaintiff

 6
     RUSSELL & HILL, PLLC
 7

 8 By: /s/ Brandon K. Batchelor
   Brandon K. Batchelor, WSBA #42477
 9 Dean F. Swanson, WSBA #40638
   3811A Broadway, Everett, WA 98201
10 Tel: 425-212-9165
   Email: brandon@russellandhill.com;
11 dean@russellandhill.com
   Attorneys for Plaintiff
12

13 JENSEN MORSE BAKER PLLC

14
     By: /s/ Gabriel Baker
15   Gabriel Baker, WSBA #28473
     Steven D. Jensen, WSBA #26495
16   Seattle, WA 98101
     Tel: 206-682-1550
17   Email: gabe.baker@jmblawyers.com;
     steve.jensen@jmblawyers.com
18   Attorneys for Defendant

19

20

21

22

      STIPULATION AND AGREED ORDER                A n d r e w s  S k i n n e r , P. S .
      OF DISMISSAL OF ALL CLAIMS                  645 Elliott Ave. W., Ste. 350
      [2:19-cv-01179-RSL] - 4                     Seattle, WA 98119
                                                  Tel: 206-223-9248  Fax: 206-623-9050
